Citation Nr: 0734908	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-21 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for post-operative residuals, including a scar, of a left 
ankle fracture.  

2.  Entitlement to an initial disability rating higher than 
10 percent for a callus and scar on the left foot, status 
post osteotomy of the 5th metatarsal head.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for a right knee 
disorder.  

5.  Entitlement to service connection for arthritis of the 
left foot.  

6.  Entitlement to service connection for arthritis of the 
left ankle.  

7.  Entitlement to service connection for a left hip 
disorder. 

8.  Entitlement to service connection for a back disorder.  

REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In an April 2005 Decision Review Officer (DRO) decision, the 
RO granted the veteran's claim for a temporary total, i.e., 
100 percent rating based on surgical or other treatment 
necessitating convalescence.  38 C.F.R. § 4.30 (2007).  That 
was a full grant of the benefit sought, so that issue is not 
before the Board.  

FINDING OF FACT

In June 2006, prior to promulgating a decision in this case, 
the veteran notified the Board that he was withdrawing his 
appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) 
and (c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On June 29, 2006, the veteran submitted a letter to VA 
stating, "[p]lease be advised that I wish to drop the appeal 
I filed on 6-24-05 in its entirety at this time."  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  The Board finds that the veteran's 
June 2006 statement is sufficient to withdraw his appeal of 
all pending claims.


ORDER

The appeal of all claims is dismissed.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


